Case 15-10242        Doc 66     Filed 11/29/18     Entered 11/29/18 15:04:43          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-10242
         Mark T Christopher
         Erin E Christopher
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/23/2015.

         2) The plan was confirmed on 07/31/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/14/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,885.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-10242      Doc 66     Filed 11/29/18        Entered 11/29/18 15:04:43                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $22,842.61
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                    $22,842.61


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,133.24
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,133.24

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                Class    Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE BANK USA             Unsecured      2,461.00       1,697.56         1,697.56      1,697.56        0.00
 CAVALRY SPV I LLC                Unsecured      2,347.26       2,272.26         2,272.26      2,272.26        0.00
 CAVALRY SPV I LLC                Unsecured            NA         734.56           734.56        734.56        0.00
 FORD MOTOR CREDIT CO             Unsecured      4,234.00       4,242.92         4,242.92      4,242.92        0.00
 ILLINOIS BELL TELEPHONE COMPAN   Unsecured         156.00        306.82           306.82        306.82        0.00
 ILLINOIS STUDENT ASSIST COMM     Unsecured           0.00          0.00             0.00           0.00       0.00
 ILLINOIS TOLLWAY                 Unsecured         339.00      4,961.10         4,961.10      4,961.10        0.00
 MICHAEL R NAUGHTON               Unsecured      1,000.00       2,916.62         2,916.62      2,916.62        0.00
 MIDLAND FUNDING LLC              Unsecured            NA         577.53           577.53        577.53        0.00
 PNC BANK                         Unsecured           0.00           NA               NA            0.00       0.00
 ARMOR SYSTEMS CO                 Unsecured         200.00           NA               NA            0.00       0.00
 MORRIS HOSPITAL/MICHAEL NAUGH    Unsecured      2,703.62            NA               NA            0.00       0.00
 EDWARD HOSPITAL/MERCHANTS CR     Unsecured         517.00           NA               NA            0.00       0.00
 ICE MOUNTAIN SPRING WATER/CAIN   Unsecured         144.00           NA               NA            0.00       0.00
 AT&T/FRANKLIN COLLECTION SERV    Unsecured         150.00           NA               NA            0.00       0.00
 COMCAST/DIVERSIFIED CONSULTAN    Unsecured         740.00           NA               NA            0.00       0.00
 US DEPARTMENT OF HOUSING & UR    Unsecured     15,744.66           0.00             0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-10242        Doc 66      Filed 11/29/18     Entered 11/29/18 15:04:43              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,709.37         $17,709.37              $0.00


 Disbursements:

         Expenses of Administration                             $5,133.24
         Disbursements to Creditors                            $17,709.37

 TOTAL DISBURSEMENTS :                                                                      $22,842.61


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/29/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
